DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/11/2022 has been entered.  Claims 1, 3, 6, 10, 21, 27 and 30 have been amended; claim 22 has been canceled; and no new claims have been added.  Claims 1-21 and 23-30 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-21 and 23-30 have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 10, 21 and 27.
	On page 11 of Applicant’s Remarks filed on 11/11/2022, Applicant asserts that Kim discusses storing an indication of a number of preambles transmitted, but does not discuss a number of MsgA communications transmitted and thus Kim does not disclose or suggest “wherein the one or more parameters comprise information identifying a quantity of the one or more MsgA communications. . .”  The Examiner respectfully disagrees. As stated below, because MsgA includes preamble and payload, the numberOfPreamblesSent IE disclosed by Kim includes an indication of a quantity of MsgA communications.  For example, if there is a number N of preambles sent, there is a number N of MsgA communications sent because the MsgA communication includes the preamble.
	Regarding Applicant's statement regarding compact prosecution, the Examiner points out that section 904.03 of the MPEP does not state that no further search or examination is required when an Applicant submits amendments to the claims.  Rather, section 904.03 states that an updated search should be performed.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2020/0413450 A1, hereinafter “Kim”), in view of  Lin et al. (US PG Pub 2022/0256610 A1, hereinafter “Lin”).
	Regarding claim 1, Kim teaches a method of wireless communication performed by a user equipment (UE), comprising: generating, for one or more two-step random access channel (RACH) procedures between the UE (FIG. 13 UE 13-05) and a base station (BS) (FIG. 13 gNB 13-10), a report that includes an indication of one or more parameters associated with one or more message A (MsgA) communications transmitted during the one or more two-step RACH procedures (¶¶ [0171] . . . If the random access process is related to the two-step random access, in addition to information of numberOfPreamblesSent (the number of times the RACH preamble is transmitted) and contentionDetected (indicating whether even one contention has occurred among the transmitted preambles) stored in the conventional RACH report, the UE may additionally store predetermined pieces of information, such as: . . .see parameters listed in ¶¶ [0172] – [0181], wherein the one or more parameters comprise information identifying a quantity of the one or more MsgA communications  (¶ [0171] . . . If the random access process is related to the two-step random access, in addition to information of numberOfPreamblesSent (the number of times the RACH preamble is transmitted) . . .  stored in the conventional RACH report {interpreted as because MsgA includes preamble and payload, the numberOfPreamblesSent IE includes an indication of a quantity of MsgA communications.  In other words, if there is a number N of preambles sent, there is also a number N of MsgA communications sent because the MsgA communication includes the preamble}) . . . and wherein the one or more MsgA communications comprise a preamble and a payload (¶ [0167] . . . the msgA may include contents of msg1 (i.e., a preamble) and msg3; ¶ [0164] and Table 1 disclose that msg3 contents comprise a payload); and transmitting the report to the BS (FIG. 13 step 13-40).
	Kim does not explicitly teach wherein the one or more parameters . . . an indication of one or more beams associated with the one or more MsgA communications.
	In analogous art, Lin teaches wherein the one or more parameters . . . an indication of one or more beams associated with the one or more MsgA communications (¶ [0115] . . . An improved SSB reporting by the UE can be performed by reporting more than one beam or SSB in the msgA transmission; ¶ [0123] . . . the at least one SSB is indicated by using a list sorted by the signal measured metric. For example, the set of SSBs with SS-RSRP above a received power threshold are indicated in the PUSCH of msgA using a sorted list, for example sorted by the SS-RSRP. . .  In an embodiment, each element of the sorted list includes respective index of the at least one SSB. For example, each element of the list may include an index of the SSB on which the SS-RSRP was measured. {interpreted as the report includes information identifying a MsgA communication (i.e. PUSCH of msgA) and an indication of one or more beams associated with the MsgA communication (i.e. list/set of SSBs/beams with RSRP above a received power threshold}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Kim to include an indication of one or more beams associated with the one or more MsgA communications as taught by Lin.  One would have been motivated to do so in order for the gNB to know which beams the gNB can use to communicate with the UE on, thereby improving communication quality between the UE and gNB which improves a user's quality of experience. (Lin ¶ [0115]) 

	Regarding claim 3, the combination of Kim and Lin, specifically Kim, teaches wherein the one or more parameters comprise: an indication of the quantity of MsgA communications transmitted during the one or more two-step RACH procedures, wherein the indication of the quantity of MsgA communications is included in a numberOfPreambles Sent information element (¶ [0171] . . . If the random access process is related to the two-step random access, in addition to information of numberOfPreamblesSent (the number of times the RACH preamble is transmitted) . . .  stored in the conventional RACH report {interpreted as MsgA includes preamble and payload, so the numberOfPreamblesSent IE includes an indication of a quantity of MsgA communications}).

	Regarding claim 4, the combination of Kim and Lin, specifically Kim, teaches wherein the one or more parameters comprise: an indication of a quantity of message 3 (Msg3) fallback communications transmitted during the one or more two-step RACH procedures (¶ [0177] The number of times of reception of a fallbackRAR message indicating switching from the two-step random access process to the four-step random access process in (the most recently successful) random access process).

	Regarding claim 5, the combination of Kim and Lin, specifically Kim, teaches wherein generating the report for one or more two-step RACH procedures between the UE and the BS comprises: generating the report for a plurality of two-step RACH procedures between the UE and the BS (¶ [0171] . . . In the disclosure, without being limited to the most recent successful random access process, all of the recent random access processes that have been performed for a predetermined time or the recent N random access processes may be considered).

	Regarding claim 7, the combination of Kim and Lin, specifically Kim, teaches wherein the report comprises a RACH report (FIG. 13, step 13-40).

	Regarding claim 8, the combination of Kim and Lin, specifically Kim, teaches wherein the report comprises a radio link failure (RLF) report (FIG. 14 step 14-45).

	Regarding claim 9, the combination of Kim and Lin, specifically Kim, teaches wherein the report comprises a connection establishment failure (CEF) report (FIG. 15 steps 15-30 and 15-50; ¶¶ [0228] – [0229] the base station 15-10 . . . may request the UE 15-05 to report the establishment failure . . . Upon receiving the request, the UE 15-05 reports establishment failure . . . using an RRC message in step 15-50.)

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a user equipment (UE) (FIG. 8; ¶ [0144]) for wireless communication, comprising: a memory (FIG. 8. Storage 8-30); and one or more processors (FIG. 8 controller 8-40), coupled to the memory, all taught by Kim.

	Regarding claim 11, the combination of Kim and Lin, specifically Kim, teaches wherein the one or more parameters comprise a payload size (¶ [0178] Size information of the msgA message which has been transmitted through the uplink in the two-step random access process).

	Regarding claim 13, the combination of Kim and Lin, specifically Kim, teaches wherein the one or more parameters comprise a MsgA communication outcome (¶ [0173] An indicator indicating whether the two-step random access process is switched to the four-step random access process in (the most recently successful) random access process; {interpreted as when the two-step random access process is switched to the four-step random access process, the MsgA a outcome is unsuccessful; when  the two-step random access process is not switched to the four-step random access process, the MsgA a outcome is successful}).

	Regarding claim 14, the combination of Kim and Lin, specifically Kim, teaches wherein the MsgA communication outcome comprises a successful MsgA communication transmission (¶ [0173] An indicator indicating whether the two-step random access process is switched to the four-step random access process in (the most recently successful) random access process; {interpreted as when the two-step random access process is not switched to the four-step random access process, the MsgA a outcome is successful})

	Regarding claim 15, the combination of Kim and Lin, specifically Kim, teaches wherein the MsgA communication outcome comprises a fallback to a message 3 (Msg3) communication (¶ [0177] The number of times of reception of a fallbackRAR message indicating switching from the two-step random access process to the four-step random access process in (the most recently successful) random access process {interpreted as reception of a fallback RAR message (i.e. Msg2) indicating switching to a four-step random access process means that the MsgA communication is not successful and the UE is to transmit a Msg3 communication as part of the four-step random access process}).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of  Lin, and further in view of Uchino et al. (US PG Pub 2022/0124814 A1, hereinafter “Uchino”).
	Regarding claim 2, the combination of Kim and Lin does not teach wherein the one or more parameters comprise: a quantity of MsgA payloads transmitted during the one or more two-step RACH procedures.
	In analogous art, Uchino teaches wherein the one or more parameters comprise: a quantity of MsgA payloads transmitted during the one or more two-step RACH procedures (¶ [0055] In a case where, with regard to the number of transmission of MsgA, . . . the number of transmissions of each of the preamble and the payload may be individually counted . . . if the number exceeds a predetermined value, switching of random access procedure may be performed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters of Kim to include a quantity of MsgA payloads transmitted during the one or more two-step RACH procedures as taught by Uchino.  One would have been motivated to do so because if the number exceeds a predetermined value, switching of random access procedure may be performed, thereby improving end-user experience and overall network performance.  (Uchino ¶ [0055])
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lin, and further in view of  Decarreau et al. (US PG Pub 2022/0217781 A1, hereinafter “Decarreau”).
	Regarding claim 6, the combination of Kim and Lin does not explicitly teach wherein the report comprises an indication of respective synchronization signal block (SSB) identifiers associated with each beam of the one or more beams on which the one or more two-step RACH procedures are performed.
	In analogous art, Decarreau teaches wherein the report comprises an indication of respective synchronization signal block (SSB) identifiers associated with each beam of one or more beams on which the one or more two-step RACH procedures are performed (¶ [0068] discloses that RACH report is sent for 2 step RACH procedure; [0096] UE may further include in the RACH report the following information: . . . ; ¶ [0101] b) The SSB (synchronization signal block) index on which the transmission (RACH preamble transmission) took place. See paragraph [0119] which discloses that SSB index is a beam related parameter which means that SSB index in ¶ [0101] reads on SSB identifier associated with a beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Lin to include the SSB index (i.e. beam index) on which the RACH procedure was performed as taught by Decarreau.  One would have been motivated to do so in order to implement an extended set of RACH reporting parameters to send extended RACH reports to a base station, e.g., for the purpose of RACH optimization, thereby improving end-user experience and overall network performance.  (Decarreau ¶ [0058])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lin, and further in view of Mangalvedhe et al. (US PG Pub WO2021/050045 A1, hereinafter “Mangalvedhe”).
	Regarding claim 12, the combination of Kim and Lin does not teach wherein the one or more parameters comprise a physical uplink shared channel beam.
	In analogous art, ¶ [0061] of Mangalvedhe teaches that a UE transmits measurement and indication of one or more SSB beams using at least one PUSCH resource in MsgA which reads on one or more parameters comprise a physical uplink shared channel beam.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include in the report a parameter comprising a physical uplink shared channel beam as taught by Mangalvedhe.  One would have been motivated to do so in order to provide the base station with measurement information associated with PUSCH beams, thereby enabling use of the strongest beams for random access which improves a user’s quality of experience.  (Mangalvedhe ¶ [0061])

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lin, and further in view of Lee (US PG Pub 2013/0039274 A1, hereinafter “Lee”).
	Regarding claim 16, the combination of Kim and Lin does not teach wherein the MsgA communication outcome comprises an indication of a back-off.
	In analogous art, ¶¶ [0049] – [0050] of Lee disclose that the report from the UE to the base station includes detailed information on back-off intervals (BO intervals) which reads on outcome comprises an indication of a back-off.  Although Lee does not disclose that the random access outcome is for MsgA, one of ordinary skill in the art would readily recognize that Lee’s principles could be applied to a MsgA transmission in a random access process.  One would have been motivated to do so in order to improve the reporting procedure related to the random access procedure, such as a two-step RACH procedure, so the base station can accurately estimate the time period a UE attempts random access, thereby enabling the base station to take corrective measures which improves overall network performance. (Lee ¶¶ [0049] – [0050])

	Regarding claim 17, the combination of Kim and Lin does not teach wherein the report identifies a back-off time duration.
	In analogous art, Lee teaches wherein the report identifies a back-off time duration (¶¶ [0049] – [0050] disclose that the report from the UE to the base station includes detailed information on back-off intervals (BO intervals) which reads on back-off time duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Lin such that the parameter related to a MsgA communication outcome identifies a back-off time duration as further taught by Lee.  One would have been motivated to do so in order to improve the reporting procedure related to the random access procedure so the base station can accurately estimate the time period a UE attempts random access, thereby enabling the base station to take corrective measures which improves overall network performance. (Lee ¶¶ [0049] – [0050])

Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Decarreau.
	Regarding claim 21, Kim teaches a non-transitory computer-readable medium (¶ [0338]) storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors (FIG. 8 controller 8-40) of a user equipment (UE) (FIG. 8 UE; ¶ [0144]), cause the one or more processors to: generate, for one or more two-step random access channel (RACH) procedures between the UE (FIG. 13 UE 13-05) and a base station (BS) (FIG. 13 gNB 13-10), a report that includes an indication of whether a respective signal measurement for each beam, associated with the one or more two-step RACH procedures, satisfies a signal threshold (¶¶ [0171] If the random access process is related to the two-step random access, in addition to information . . .  stored in the conventional RACH report, the UE may additionally store predetermined pieces of information, such as: . . .; ¶ [0176] The RSRP threshold value and the measured RSRP value, which are considered and applied respectively when the two-step random access process is switched to the four-step random access process in (the most recently successful) random access process; FIG. 8 RF processor 8-10 and ¶ [0146] disclose that the UE signals transmitted/received via the antenna implement beamforming (i.e. the UE transmits and receives on beams) {these teachings are interpreted as the UE reports the threshold RSRP values and measured RSRP value (i.e. indication of whether a signal measurement for a beam) associated with the two-step RACH procedure satisfies the RSRP threshold}); and transmitting the report to the BS (FIG. 13 step 13-40).
	Kim does not explicitly teach wherein the report comprises an indication of respective synchronization signal block (SSB) identifiers associated with each beam.
	In analogous art, Decarreau teaches wherein the report comprises an indication of respective synchronization signal block (SSB) identifiers associated with each beam (¶ [0068] discloses that RACH report is sent for 2 step RACH procedure; [0096] UE may further include in the RACH report the following information: . . . ; ¶ [0101] b) The SSB (synchronization signal block) index on which the transmission (RACH preamble transmission) took place. See paragraph [0119] which discloses that SSB index is a beam related parameter which means that SSB index in ¶ [0101] reads on SSB identifier associated with a beam).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the SSB identifiers associated with each beam as taught by Decarreau.  One would have been motivated to do so in order to implement an extended set of RACH reporting parameters to send extended RACH reports to a base station, e.g., for the purpose of RACH optimization, thereby improving end-user experience and overall network performance.  (Decarreau ¶ [0058])

	Regarding claim 23, the combination of Kim and Decarreau, specifically Kim, teaches wherein the signal threshold comprises a reference signal received power (RSRP) threshold (¶ [0176] The RSRP threshold value).

	Regarding claim 26, the combination of Kim and Decarreau, specifically Kim, teaches wherein the report comprises at least one of: a RACH report (FIG. 13, step 13-40), a radio link failure (RLF) report (FIG. 14 step 14-45), or a connection establishment failure (CEF) report (FIG. 15 steps 15-30 and 15-50; ¶¶ [0228] – [0229] the base station 15-10 . . . may request the UE 15-05 to report the establishment failure . . . Upon receiving the request, the UE 15-05 reports establishment failure . . . using an RRC message in step 15-50.)
	
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Decarreau, and further in view of Turtinen et al. (US PG Pub 2021/0100034 A1, hereinafter “Turtinen”).
	Regarding claim 24, the combination of Kim and Decarreau does not teach wherein the signal threshold comprises a reference signal received quality (RSRQ) threshold.
	In analogous art, Turtinen teaches wherein the signal threshold comprises a reference signal received quality (RSRQ) threshold (¶ [0055] - [0056] discloses that a criterion to select an RA type such as 2-step or 4-step) may be based on RSRQ meeting a threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Kim and Decarreau could be modified to substitute RSRQ threshold for RSRP threshold as taught by Turtinen.  One would have been motivated to do so in order to determine and report the signal quality of the whole cell, thereby providing the network a better indication of overall signal quality which in turn enhances network performance.  Turtinen (¶ [0055])

	Regarding claim 25, the combination of Kim and Decarreau does not teach wherein the signal threshold comprises a signal to interference plus noise ratio (SINR) threshold.
	In analogous art, Turtinen teaches wherein the signal threshold comprises a signal to interference plus noise ratio (SINR) threshold (¶ [0055] - [0056] discloses that a criterion to select an RA type such as 2-step or 4-step) may be based on SINR meeting a threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of Kim and Decarreau could be modified to substitute SINR threshold for RSRP threshold as taught by Turtinen.  One would have been motivated to do so in order to determine and report the signal quality of the whole cell, thereby providing the network a better indication of overall signal quality which in turn enhances network performance.  Turtinen (¶ [0055])

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US PG Pub 2019/0069258 A1, hereinafter “Jeon”), in view of Jeon et al. (US PG Pub 2020/0351955 A1, hereinafter “Jeon II”) .
	Regarding claim 27, Jeon teaches a first base station (BS) (FIG. 4 base station 401; ¶ [0147]) for wireless communication, comprising: a memory (FIG. 4 memory 404; ¶ [0147]); and one or more processors (FIG. 4 processor 403; ¶ [0147]) coupled to the memory, the one for more processors configured to: generate a random access channel (RACH) configuration that identifies one or more two-step RACH procedure parameters (FIG. 15B showing 2 step RA process; ¶ [0199] - two strep CFRA; ¶ [0203] A UE may be configured with CFRA, for example, for handover to a new cell or for adding a secondary cell. For CFRA, the UE may receive the RACH configuration from one or more dedicated message transmitted by a gNB); and transmit the RACH configuration to a second BS (¶ [0199] . . . In an example, for handover, a target base station may transmit, to a source base station, a RACH configuration for a UE). 
	Jeon does not teach wherein the one or more parameters comprise information identifying a quantity of the one or more MsgA communications and an indication of one or more beams associated with the one or more MsgA communications, and wherein the one or more MsgA communications comprise a preamble and a payload.
	In analogous art, Jeon II teaches wherein the one or more parameters comprise information identifying a quantity of the one or more MsgA communications (¶ [0354]  Prior to initiation of a random access procedure, a base station may transmit one or more RRC messages to configure a wireless device with one or more parameters of RACH configuration, e.g., for a . . .  a two-step RA procedure; ¶ [0363] . . . random access configuration message (e.g., RACH-ConfigCommon and/or RACH-ConfigGeneric) indicating at least one of: a total number of random access preambles (e.g., totalNumberOfRA-Preambles) {interpreted as for a two-step RA procedure, total number of random access preambles reads on a quantity of MsgA communications because a RA preamble is a component of a MsgA communication}) and an indication of one or more beams associated with the one or more MsgA communications (¶ [0363] . . . a number of SSBs per random access channel (RACH) occasion and a number of contention-based preambles per SSB (e.g., ssb-perRACH-OccasionAndCB-PreamblesPerSSB). For example, the total number of random access preambles may be a multiple of the number of SSBs per RACH occasion), and wherein the one or more MsgA communications comprise a preamble and a payload (¶ [0452] For a two-step RA procedure, a wireless device that transmits, to a base station, MsgA comprising a preamble and/or TB(s) (e.g., payload)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RACH configuration taught by Jeon to include a quantity of MsgA communications and beam information as taught by Jeon II.  One would have been motivated to do so in order for the network to limit the number of random access attempts by a mobile device, thereby enabling the network to manage network load and maximize efficient use of system resources. (Jeon II ¶ [0363])

	Regarding claim 28, the combination of Jeon and Jeon II, specifically Jeon, teaches wherein the one or more processors, when transmitting the RACH configuration to the second BS, are configured to: transmit the RACH configuration to the second BS via an Xn interface or an F1 interface (¶ [0150]  The base station(s) may be interconnected with other base station(s) (e.g. employing an Xn interface).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Jeon II, and further in view of Shah et al. (US PG Pub 2020/0374926 A1, hereinafter “Shah”).
	Regarding claim 29, the combination of Jeon and Jeon II does not teach wherein the one or more processors are further configured to: determine the one or more two-step RACH procedure parameters based at least in part on one or more RACH reports received from one or more user equipments (UEs).
	In analogous art, Shah teaches wherein the one or more processors are further configured to: determine the one or more two-step RACH procedure parameters based at least in part on one or more RACH reports received from one or more user equipments (UEs) (¶ [0142] In Step 1, a measurement report is received from the UE. The source gNB will then forward, in Step 2, the measurement report to a target gNB.; ¶ [0143] Upon the target gNB receiving the measurement report from the source gNB, the target gNB will configure new target-cell related random access configuration parameters for the UE to be used for the RACH attempts with the target gNB.; ¶ [0144] In Step 3, the source gNB then receives the new target-cell related random access configuration parameters from the target gNB;. ¶ [0145] According to Step 4, the source gNB then forwards the new target-cell related random access configuration parameters to the UE so that the UE can consider them when performing RACH procedures with the target gNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeon and Jeon II such that a target base station determines the one or more two-step RACH procedure parameters based at least in part on one or more RACH reports received from one or more user equipments as taught by Shah.  One would have been motivated to do so in order for the target gNB to configure new target-cell related random access configuration parameters for the UE to be used for RACH attempts with the target gNB, thereby improving end-user experience and overall network performance.  (Shah ¶ [0143])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of  Jeon II, and further in view of Akkarakaran et al. (US PG Pub 2018/0110074  A1, hereinafter “Akkarakaran”).
	Regarding claim 30, the combination of Jeon and Jeon II does not teach wherein the one or more two-step RACH parameters comprise at least one of: a parameter for selecting a two-step RACH procedure or a four-step RACH procedure, a RACH occasion configuration for the two-step RACH procedure and the four- step RACH procedure, a mapping configuration for a message A (MsgA) preamble and a MsgA payload, a physical uplink shared channel (PUSCH) configuration, a MsgA retransmission configuration, or a message B (MsgB) receiving window.
	In analogous art, Akkarakaran (cite in Applicant’s IDS filed on 05/31/2022) teaches a parameter for selecting a two-step RACH procedure or a four-step RACH procedure (¶ [0024] . . . The RACH configuration information indicates conditions that may trigger selection of a two-step or a four-step RACH procedure at the UE. For example, based on the RACH configuration information received from the base station, the UE may determine RSRP values of a synchronization signal or a reference signal received from the base station and select the two-step RACH procedure if the RSRP value of the synchronization signal or the reference signal is equal to or above a threshold and select the four-step RACH procedure if the RSRP value of the synchronization signal or the reference signal is below the threshold.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeon and Jeon II such that a UE selects a two-step RACH procedure or a four-step RACH procedure as taught by Akkarakaran.  One would have been motivated to do so in order for a UE to select a random access procedure based on latency requirements, thereby enabling a faster and more efficient RACH procedure when desired, which improves a end-user’s quality of experience.  (Akkarakaran ¶ [0005])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2021/0051707 A1 (Rastergardoost et al.) – discloses random access procedures using repetition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413